Order entered February 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01293-CV

                               JAMES A. WALTERS, Appellant

                                                V.

              21ST CENTURY INSURANCE COMPANY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-08240-A

                                            ORDER
       The Court has before it appellant’s February 5, 2013 motion to amend brief. The Court

GRANTS the motion and ORDERS the amended brief tendered by appellant on February 5,

2013 timely filed as of today’s date.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE